DOWDELL, J.
It is a settled rule of this court, that judgments appealed from, must appear in the transcript as a part of the record of the court below, and cannot be shown by bill of exceptions merely. In this case, it appears in the record proper as certified by the clerk, and to which part alone we can look for the judgment of the court appealed from. that, on June 5th, 1900, there was a judgment of dismissal of the certiorari, and subsequently on June 19th, 1900. there was another order or judgment of the court, setting aside the former judgment, These are the only judgments shown by the record proper. From this it appears that the cause stands in the court below undisposed of. There being no judgment from which to appeal, it necessarily follows that the appeal must be dismissed.
Appeal dismissed.